DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5, 7-10 & 12-14 are pending:
		Claims 1-3, 5, 7-10 & 12-14 are rejected.
		Claims 1-3, 5, 7, 9-10 have been amended.
		Claims 12-14 are new. 
		Claims 4, 6 & 11 are cancelled. 
Response to Amendments
Amendments filed 04/15/2021 have been entered. Amendments overcome claim objections, §112 rejection previously set forth in non-final Office Action mailed 03/09/2021.
Amendments have necessitated new grounds of rejection.
Response to Arguments
Arguments filed 04/15/2021 have been entered. Arguments were fully considered.
On page 7 of Applicant’s arguments, Applicant argues that:
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singleton (USPN 6,416,674, cited in IDS). Applicant respectfully requests reconsideration. Independent claims 1 and 10 have been amended as discussed during the interview, which amendments are believed to place claims 1 and 3-10 in condition for allowance over Singleton. It is therefore respectfully submitted that the rejection of claims 3-10 in view of Singleton has been overcome and should be withdrawn.

	This argument is persuasive in view of amendments therefore the §102 of Singleton is withdrawn.
On page 7 of Applicant’s arguments, Applicant argues that:
Applicant further respectfully points out that what the Office Action describes as the "silt retention device" of Huber, i.e. the "dome 126," 

	This argument is not persuasive because Huber teaches two distinct features retention device (dome) (see Fig. 12C) and an adapter (skirt) (see Fig. 12B); wherein the adapter is formed with or coupled to the body adjacent to the lower end of the base plate or rim (see Fig. 12B). 
On pages 7-8 of Applicant’s arguments, Applicant argues that:
Applicant also respectfully notes that, with regard to claim 2, the Office Action asserts that the ring 150 of Huber comprises a flexible cover feature of Huber. Huber does recite the ring 150 can be made of an elastic or flexible material, but also shows and recites that "The ring body 152 may expand to couple around the skirt 120 of the cover 100. The ring body 152 may contract to compress around and thereby secure to the skirt 120 or other features of the cover 100. The outer ring 150 may also couple with a mount 160. In some embodiments, the outer ring 150 may couple the ring body 1107 with the mount 160." Thus, the ring 150 simply seems to be an additional part that elastically engages the skirt (e.g. a lower portion of the overall cover 100) and can help attach the cover to a mount (e.g. a plate 160 that overlies the roof drain and sits on the flat roof), but does not appear to comprise at least one foldable or extensible cover feature configured to extend along or about exposed portions of the opening of the drainage structure not covered by the silt retention device, such as recited in claims 1 and 2. 

Applicant therefore respectfully submits that claims 1 and 2 as presently pending are allowable over Huber, and thus the rejection of claims 1-2 rejected under 35 U.S.C. 102(a)(1)/102(a)(2) in view of Huber should be withdrawn.

	This argument is persuasive in view of amendments. A foldable or extensible cover feature is known in the art and taught by Ji. Therefore the claims 1 & 12-13 are rejected for being obvious over Huber in view of Ji. Dependent claims are hereby rejected due to dependency from rejected claims 1 & 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Huber (US 2018/0195288). 
	Regarding claim 10, Huber teaches the temporary silt retention assembly (“a cover for drain”) (see Entire Abstract) (see Fig. 12B), comprising: 
	a silt (“silt” is recited as an intended use; the retention device of Huber is capable for use with silt, see ¶3) retention device (Fig. 12B & 12C, retention device 1229 (Fig. 12B & 12C, dome 1229); see ¶213), comprising a body having a framework structure including a series of water permeable openings defined therethrough (“may have openings…side spaces”) (see ¶214) (see Figs. 1A of openings in the dome); and 
	a base plate or bottom rim (see Fig. 12C) arranged about a lower portion of the body and projecting outwardly from the lower portion of the body (see Fig. 12C); 
	an adapter (Fig. 12B & 12D, adapter 1220 (Fig. 12B & 12D, skirt 1220); see ¶263) formed with or coupled to the base plate or rim (see Fig. 12B) and comprising at least one flexible ("mount may be formed from flexible materials”) cover feature (any portion of the adapter (skirt) shown in Fig. 12D or the mount 1260 shown in Fig. 12K can be a cover feature) extending along at least one side of the base plate or bottom rim (see Fig. 12B), the flexible cover feature configured to overlap and enclose exposed portions of an inlet structure not covered by the silt retention device mounted 
	a filter material applied to the body of the silt retention device (“upper spaces may also be partially or entirely filled with a screen, filter”; the upper spaces are a part of the body (dome) as therefore the filter material is applied to the body) (see ¶111) and overlapping the adapter for filtering stormwater flows (“lower spaces may have other features therein, such as screens, filters”; the lower spaces are a part of the adapter (skirt) since the lower spaces are filled with a screen or filter, the filter material will overlap the adapter) (see ¶105), wherein the silt retention device and the adapter support the filter material against silt and debris collecting thereagainst (the structure of the “openings” of the retention device (dome) and adapter (skirt) is capable of providing support) (see Fig. 12C and Fig. 12D) and enable passage of the stormwater into the inlet structure (the adapter and retention device enable passage of water via “openings”) (see ¶9 & ¶21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Ji (KR 2011053584).
Regarding claim 1, Huber teaches a temporary silt retention assembly (“a cover for drain”) (see Entire Abstract) (see Fig. 12B) for filtering stormwater entering an opening of a drainage structure of a stormwater drainage system (“for filtering…” is recited as an intended use), comprising: 
	a silt (“silt” is recited as an intended use; the retention device of Huber is capable for use with silt, see ¶3) retention device (Fig. 12B & 12C, retention device 1229 (Fig. 12B & 12C, dome 1229); see ¶213), comprising a body including an upper end and a lower end (see Fig. 12), series of water permeable openings defined therein (“may have openings…side spaces”) (see ¶214) (see Figs. 1A of openings in the dome), and a base plate or rim defined at the lower end of the body and projecting outwardly from the lower end of the silt retention device (see Fig. 12 C), wherein the silt retention device is configured to seat over and substantially cover the opening of the drainage structure (see Fig. 12J); 
	an adapter (Fig. 12B & 12D, adapter 1220 (Fig. 12B & 12D, skirt 1220); see ¶263) formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof (see Fig. 12B), the adapter including at least one cover feature configured to extend along or about exposed portions of the opening of the drainage structure not covered by the silt retention device (any portion of the adapter (skirt) shown in Fig. 12D or the mount 1260 shown in Fig. 12K can be a cover feature), the cover feature having a plurality of openings formed therein to enable passage of stormwater therethrough (“skirt forms a plurality of second openings”) (see ¶9 & ¶263) (see Fig. 1A of openings in the skirt); and 
	a filter material applied along the body of the silt retention device (“upper spaces may also be partially or entirely filled with a screen, filter”; the upper spaces are a part of the body as well as along the body therefore the filter material is applied along the body, see ¶111) and the at least one cover feature of the adapter (“lower spaces may have other features therein, such as screens, filters”; the lower spaces are a part of the adapter (skirt) as well as along the adapter therefore the filter material is applied along the adapter see ¶105), at least partially covering at least a portion of 
Annotated Figs. 12B-D

    PNG
    media_image1.png
    829
    1207
    media_image1.png
    Greyscale

	Huber does not teach that said cover feature is foldable or extensible. 
	In a related field of endeavor, Ji teaches a retractable drainage cover (see Entire Abstract) comprising a cover feature that is foldable or extensible (“retractable…has a pivot receiving portion” is interpreted as foldable or extensible) (see Entire Abstract) (see Figs. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature of Huber by incorporating a pivot receiving portion for allowing the cover feature to be foldable or extensible as taught by Ji because it is an obvious design choice. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).



	Regarding claim 3, Huber and Ji teach the temporary silt retention assembly of claim 1, wherein the silt retention device and the adapter are molded together so as to define a substantially unitary structure (Huber, see Fig. 12B of substantially unitary structure).
	The limitation of “are molded together” recites a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

	Regarding claim 5, Huber and Ji teach the temporary silt retention assembly of claim 1, wherein the adapter is configured to releasably couple to the base plate or rim (Huber, see Figs. 12B-D of attachments 1282 and 1292 configured to releasably couple) (“the attachments may snap or slide into place”) (Huber, see ¶224).  

	Regarding claim 7, Huber and Ji teach the temporary silt retention assembly of claim 1, wherein the base plate or rim and/or the adapter are substantially square, rectangular, circular or oval-shaped (“the levels…of the skirt…these shapes may be square, rectangular, circular, rounded, polygonal, other shapes…may have the same…shapes as each other”) (Huber, see ¶209 & Fig. 1A). 


	Regarding claim 12, Huber teaches a temporary silt retention assembly (“a cover for drain”) (see Entire Abstract) (see Fig. 12B), comprising: 
	a silt (“silt” is recited as an intended use; the retention device of Huber is capable for use with silt, see ¶3) retention device (Fig. 12B & 12C, retention device 1229 (Fig. 12B & 12C, dome 1229); see ¶213), comprising a body defining a filtering structure having a plurality of openings (“may have openings…side spaces”) (see ¶214) (see Figs. 1A of openings in the dome) formed at spaced locations (see Fig. 12C) thereabout and configured for enabling passage of water therethrough (see ¶214 & Fig. 12C), the body comprising an upper portion, a lower portion, and a base plate or rim defined along the lower portion of the body and projecting outwardly from the lower portion of the body (see Fig. 12C); 
	an adapter  (Fig. 12B & 12D, adapter 1220 (Fig. 12B & 12D, skirt 1220); see ¶263) formed from a polymeric or plastic material (“the body may be formed from plastic, polymers…” and “the body may include…a skirt”) (see ¶96-97) and comprising at least one flexible ("mount may be formed from flexible materials”) (see ¶241) cover feature (any portion of the adapter (skirt) shown in Fig. 12D or the mount 1260 shown in Fig. 12K can be a cover feature) extending along or about at least a portion of the base plate or rim (see Fig. 12B), the flexible cover feature configured to overlap and substantially cover exposed portions of an inlet structure not covered by the silt retention device when mounted thereover (see Fig. 12J); wherein the adapter is integrally formed with or coupled to the body of the silt retention device adjacent the base plate or rim thereof so as to provide an extension of the filtering structure of the silt retention device (see Fig. 12B); and 

	Huber does not teach that said cover feature is configured to fold or extend. 
	In a related field of endeavor, Ji teaches a retractable drainage cover (see Entire Abstract) comprising a cover feature configured to fold or extend (“retractable…has a pivot receiving portion” is interpreted as configured to fold or extend) (see Entire Abstract) (see Figs. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature of Huber by incorporating a pivot receiving portion for configuring the cover feature to fold or extend as taught by Ji because it is an obvious design choice. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Regarding claim 13, Huber teaches a temporary silt retention assembly (“a cover for drain”) (see Entire Abstract) (see Fig. 12B) for protection of a drainage opening or inlet structure of a storm water drainage system (“for protection of…” is recited as an intended use), comprising: 

	an adapter (Fig. 12B & 12D, adapter 1220 (Fig. 12B & 12D, skirt 1220); see ¶263) formed from a polymeric or plastic material (“the body may be formed from plastic, polymers…” and “the body may include…a skirt”) (see ¶96-97) and integrally formed with or coupled to the body of the silt retention device substantially co-extensive with the base plate or rim of the body of the filtering structure so as to provide an extension of the filtering structure (see Fig. 12B), the adapter comprising at least one flexible ("mount may be formed from flexible materials”) (Huber, see ¶241) cover feature (any portion of the adapter (skirt) shown in Fig. 12D or the mount 1260 shown in Fig. 12K can be a cover feature) extending along or about at least a portion of the base plate or rim (see Fig. 12B), the flexible cover feature configured to project past the base plate or rim so as to overlap an exposed portion of the inlet structure not covered by the filtering structure when the filtering structure is positioned over the inlet structure (see Fig. 12J).  
	Huber does not teach that said cover feature configured to be foldable or extensible.
	In a related field of endeavor, Ji teaches a retractable drainage cover (see Entire Abstract) comprising a cover feature that is foldable or extensible (“retractable…has a pivot receiving portion” is interpreted as foldable or extensible) (see Entire Abstract) (see Figs. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one cover feature of Huber by incorporating a pivot receiving portion for configuring the cover feature to be foldable or extensible as taught by Ji because it is an 

	Regarding claim 14, Huber and Ji teach the temporary silt retention device of claim 13, further comprising a filter material applied to the body of the silt retention device (“upper spaces may also be partially or entirely filled with a screen, filter”; the upper spaces are a part of the body therefore the filter material is applied to body) (Huber, see ¶111),  covering at least a portion of the filtering structure (“upper spaces may also be partially or entirely filled with a screen, filter”; the upper spaces are a least a portion of the filtering structure (dome) therefore the filter material covers at least a portion) (Huber, see ¶111) and overlapping the at least one flexible cover feature of the adapter (“lower spaces may have other features therein, such as screens, filters”; the lower spaces are a part of the adapter (skirt) since the lower spaces are filled with a screen or filter, the filter material will overlap the adapter) (Huber, see ¶105) for filtering the water passing into the silt retention device (Huber, see ¶105), wherein the silt retention device and the adapter support the filter material against silt and debris collecting thereagainst (the structure of the “openings” of the retention device (dome) and adapter (skirt) is capable of providing support) (Huber, see Fig. 12C and Fig. 12D)  while enabling passage of the water into the inlet structure (the adapter and retention device enable passage of water via “openings”) (Huber, see ¶9 & ¶21).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2018/0195288) in view of Ji (KR 2011053584) and further in view of Singleton (USPN 6,416,674).
	Regarding claim 9, Huber and Ji teach the temporary silt retention assembly of claim 1, wherein the filter material comprises a porous filtering material (“”screen or filter”; it is interpreted that the screen or filter is porous since it allows the passage of liquids) (see ¶117).
	The combination of references does not explicitly teach that said filter is detachable filter cover, the detachable filter cover configured to cover the body and the base plate or rim of the silt 
	In a related field of endeavor, Singleton teaches a silt-guard apparatus (see Entire Abstract) comprising a detachable filter cover (“the filter is peeled or stripped off of the silt guard” therefore the cover is detachable, see C10/L24-28), wherein said detachable filter cover configured to cover the body and the base plate or rim of the silt retention device and the adapter of the silt retention assembly (“filter is placed over the silt guard”) (see C9/L50-55) (see Figs. 3-5) and wherein the detachable filter cover comprises a top potion supported by the upper end of the body (“filter top portion….rests and is supported on the top portion of the silt guard”) (see C8/L5-10) (see Fig. 5), and a body portion covering the body of the silt retention device (“filter body portion covering and being laterally supported by the slats of the body portion of the silt guard”) (see C8/L5-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retention device (dome) and adapter (skirt) of Huber by incorporating a detachable filter cover configured to cover the retention device and adapter as taught by Singleton because said cover protects the entire silt guard structure (Singleton, see Fig. 5). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778